﻿The peoples of the world are profoundly aware of the need to struggle for peace, justice and progress. On all continents they have made laudable sacrifices so as to usher in finally the era of a human society less fraught with conflict and less destructive in which anguish and fear might give way to reciprocal trust, understanding and friendship among all.
2.	That awareness has been strengthened more than ever today by the increased risks of conflagration to which mankind is subjected by the unchecked arms race, which has attained a terrifying destructive force. This more and more explosive climate has, alas, been aggravated by the world economic crisis, the consequences of which are most catastrophic for the economies of the countries of the third world.
3.	The North South dialogue, a good effort to alleviate the tension between wealthy and poor countries, has so far resulted only in failure and has thus brought the world to the brink of uncertainty and despair.
4.	In fact, the conditions are present for the worst to happen: but there are other rather more favourable conditions for the victory of mankind, as, for example, his determination to work for a world of peace, justice and progress.
5.	You, Sir, are one of those men on whom the United Nations can count as it forges ahead. That is why the Congolese delegation welcomes your unanimous election to the presidency of the thirty-fifth session of the General Assembly. Indeed, we are convinced that you will use your exceptional qualities of man of action, your intelligence and your long experience in international life in the sacred cause of peace, understanding and cooperation among the different parts of our world.
6.	The People's Republic of the Congo welcomes your election, especially as it enjoys with your country, the Federal Republic of Germany, excellent relations of cooperation which were, moreover, recently strengthened and consolidated by the latest visit to the Congo of your Vice Minister for Foreign Affairs.
7.	To our brother and friend, Salim Ahmed Salim, we should like to convey our profound gratitude for the quite brilliant way in which he presided over the thirty-fourth regular session and all the special sessions held this year, to the satisfaction of everyone.
8.	We are loath to conclude these words of tribute without expressing our esteem and admiration for the Secretary General, Mr. Kurt Waldheim, whose tireless efforts exerted to secure the triumph in the world of the ideals of our Charter deserve all our encouragement.
9.	As the highlight of the twentieth anniversary of the adoption, in 1960, of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the independence attained in the meantime by the people of Zimbabwe, now a Member of our Organization, gives particular meaning to the role assumed by the United Nations in the course of the past few years.
10.	We repeat here to the valiant people of Zimbabwe the congratulations which the Congo expressed on the occasion of its independence and we fervently hail the wisdom of its leader. Comrade Robert Dariel Mugabe. His political courage and his human abilities redound to the honour of Africa, his genius fascinates the whole world and we are convinced that he will be able not only to put those qualities at the service of peace, unity and progress within his country but also to make a contribution, along with other nations, to the building of a better world.
11.	We should also like to salute the entry into the family of the United Nations of the State of Saint Vincent and the Grenadines, whose people has managed to rid itself of trusteeship and colonial oppression and to recover its dignity as a free people, independent and sovereign.
12.	The People's Republic of the Congo, which has experienced a long colonial period characterized by poverty, domination and repression, expresses its wholehearted devotion to the right of all peoples, small and large, to self-determination and independence, and the need for them to live as fully sovereign people, free to make their own choices and responsible for their own future. For that reason my country is in solidarity with liberation movements and is struggling to make its own independence complete. Independence and sovereignty in fact represent the greatest good to which all peoples profoundly aspire.
13.	Lack of respect for or violation of those principles is u source of instability and international tension. It is not enough to recognize that some principles are just; it is necessary also to struggle for compliance with them. And as Comrade Denis Sassou-Nguesso said: "The international solidarity of all those who arc oppressed throughout the world is the guarantee of final victory".
14.	My country practises an outgoing policy vis-à-vis all countries and cooperates with all those that so desire on a basis of equality, mutual respect and reciprocal advantage.
15.	My country enjoys relations of good neighbourliness, kinship and active cooperation with quite a number of African countries. Within the Organization of African Unity [OAU] and the nonaligned movement it has helped to establish a climate of peace in the world on the basis of the principle of peaceful settlement of disputes.
16.	Our purpose is to build in the Congo a more just society, free from all exploitation of man by man. As a socialist society, united with the socialist community and in concert with other peace-loving and justice loving peoples, the Congo wishes to contribute to the achievement of a new world free from war and tension.
17.	Unfortunately, we must perforce note that the situation prevailing in Africa is not one of peace, concord and harmony. The African continent has, of course, struggled for years, and indeed heroically, for its liberation, and the results obtained by that struggle are plain to see. The international community recognizes with satisfaction the dynamism shown by that continent and its organization, the OAU, in their positive contribution to the process of peace and detente.
18.	But so many major steps remain to be taken, so much more remains to be done, so many sacrifices must be made before our continent is completely free!
19.	We note with bitterness and stupefaction that, while the African continent is gradually achieving freedom, there is an attempt once more to divide it into zones of influence and to protect those zones of influence by the establishment of impressively equipped military bases of a most threatening kind. These bases threaten the peace of the entire continent particularly the neighbouring countries which allow them to be established on their soil.
20.	We do not want any military bases in Africa. We urge the African countries facing problems among themselves to seek peaceful solutions through negotiations instead of military force and the establishment of foreign bases on our continent. Africa must really he a zone of peace, where the essential resources should be devoted to economic development and to the progress of the working masses
21.	In order to do so we have to make sure that on our continent principles as dear to us as non-interference in the internal affairs of other countries, territorial integrity and the inviolability of the borders of each State should lie respected. Above all, force should not be used as a means of settling conflicts.
22.	Since Zimbabwe acceded to independence, the racist Government of South Africa has stepped up its acts of violence and has intensified its savage oppression within the colonized territory of Namibia. It has hurled itself with uncontrollable fury against the neighbouring independent States.
23.	Its actions cannot cause the people of Namibia, which has long been aware of its destiny and has organized itself under the direction of the South West Africa People's Organization [SWAPO] and its leader. Comrade Sam Nujoma, to lose courage; nor can they discourage peace-loving and freedom loving peoples that support this just struggle. South Africa's obduracy with regard to the exhortations of the international community, and its attempts to intimidate, rather give rise to a stronger commitment and more decisive action by all.
24.	South Africa is resorting to delaying tactics to bring about the failure of the efforts of the international community directed towards u negotiated solution of this serious problem.
25.	The investments of the multinational corporations in the mining activities in Namibia have increased markedly during this decade. The facilities provided to those corporations to repatriate their high profits strengthen the Western economic presence in Namibia, constitute a serious obstacle to the independence of that country and give encouragement to South Africa.
26.	As far as we are concerned, acceptance of the idea of creating a demilitarized zone along the Namibian border with Angola and Zambia should be followed by the effective implementation of the settlement plan of the United Nations, as a process whereby Namibia could achieve independence. We firmly believe in such a development. It can no longer be delayed nor can it be sidestepped. The United Nations plan is best because it is negotiated and controlled by the international community.
27.	Everybody should be convinced of the lightness of this plan and of its imminence; For South Africa there is no alternative but to respect the will of the Namibian people to become independent. The people of the Congo express solidarity with the heroic people of Namibia in the sacrifices made in the struggle it has waged under the wise guidance of SWAPO, its sole authentic representative, to recover its independence and sovereignty,
28.	With regard to the racist regime of Pretoria, the international community is in duty bound, today more than ever, to ensure that the sanctions envisaged by the relevant United Nations resolutions are implemented against that regime, including those advocated under Chapter VII of the Charter.
29.	We should not be duped by the soothing words of those wish us to believe that a few homilies on tolerance are enough to do away with the regrettable practice of apartheid. What is involved is quite different. It is not merely a matter of stopping that regime from continuing its killings and its process of dehumanizing a people on racial grounds. That regime must also be prevented from becoming a permanent disruptive clement in the region and throughout the world.
30.	At this time, we should like to reiterate our support for the People's Republic of Angola and the other frontline States in view of their courage in the face of the uninterrupted acts of aggression to which they have been subjected by the shameful and iniquitous regime of South Africa.
31.	Pretoria could not persist in these barbaric acts without the more or less passive complicity of those industrialized countries that support it economically and politically. Their refusal to implement the sanctions prescribed by the Organization speaks volumes. The process of decolonization of the African continent must be completed.
32.	With regard to Western Sahara, there is a problem of decolonization. The denial of the right to existence of an entire people seems to us to be anachronistic and an outrageous challenge to the principles of the Charter.
33.	In taking up arms to light the Moroccan colonizer and proclaiming the Sahraoui Arab Democratic Republic, this people have demonstrated its desire to be free and independent. The People's Republic of the Congo pays a tribute to the courage of the Sahraoui people, supports it in its just struggle and is committed to continue that support until final and complete victory is won.
34.	We should like to congratulate the Mauritanian Government, which withdrew from the conflict, on its courageous and lucid attitude with regard to the problem of Western Sahara.
35.	The recognition of the Sahraoui Arab Democratic Republic by a growing number of States—26 out of 50 in Africa—is additional proof, if needed, of the reality and justice of the struggle of the Sahraoui people. In our opinion, this is a sufficient facto: to determine the attitude of the international community with regard to this problem, in conformity with the conclusions of the Ad Hoc Committee of the OAU at the seventeenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Freetown from 1 to 4 July 1980, which reiterated the need to implement the process of self-determination.
36.	With regard to Chad, a tremendous tragedy is taking place in that vast and beautiful African land. A civil war is being waged there, and it is our impression that the tragedy has reached its climax, since it now seems to be out of control
37.	However, the Lagos agreement regarding the national reconciliation of Chad, concluded on 21 August 1979 under the aegis of the OAU among 11 trends assembled for the first time and in the presence of 10 African groups, gave birth to a real and legitimate hope that finally peace and harmony would reign among the people of that country.
38. That agreement envisaged inter alia, a ceasefire, the establishment of a transitional government of national unity, the demilitarization of N'Djamena and the main cities, the liberation of political detainees and prisoners of war, the establishment of an integrated army, the creation a neutral inter-African force responsible for maintaining peace and a return to democratic life.
39.	Implementation of that agreement began with the formation of a government and the establishment of only part of the contingent, made up solely of Congolese. Unfortunately, the resumption of hostilities dashed the hopes placed in the Lagos agreements, and the contingent was obliged to withdraw so as not to be involved in the conflicting trends. Bearing that situation in mind, recourse to financial or other means, as suggested within the OAU or elsewhere, cannot in and of itself constitutes the solution to that tragedy. First of all, the people and leaders of Chad must demonstrate the necessary courage and political will to establish genuine peace and tranquillity in their country; then the OAU and the African countries must show a real desire, without ulterior motives, to assist the people of Chad in emerging from this nightmare. Finally, the international community should express its will to contribute to the peaceful settlement of the problem without seeking to interfere in Chad's affairs, in strict conformity with the sovereignty of the people of Chad.
40.	In our opinion, the OAU and the African countries still have sufficient political, diplomatic and material resources to achieve the objectives set by the Lagos agreement. We must make sure that, before having recourse to the United Nations, all African initiatives taken so far have run their course. That is why the Congo abides by the Lagos agreements the validity of which was reaffirmed at the seventeenth ordinary session of the Assembly of Heads of States and Government of the OAU, held at Freetown in July last. For us, legitimacy in Chad resides in respect for these agreements. The Government resulting from the implementation of these agreements is the sole authority in Chad, and any other attitude can only lead to more confusion.
41.	We consider the situation in Afghanistan to be an internal matter concerning, first and foremost, the people of Afghanistan themselves: a people may decide to change its country's internal situation and to carry out a revolution. In this respect, the Afghan people cannot be blamed at all. The people of Congo reiterates its solidarity with the Afghan people and expresses support for its revolution. It was a sovereign act and we are opposed to any attempt to invalidate that fact so as to feed international tension. Indeed, the General Assembly's right to discuss questions falling within the purview of international relations should not include any intervention in a field which falls essentially within national competence. For our part, we support the struggle of the Afghan people for its independence, for justice and progress and we are against sacrificing a people's interests to a thirst for domination. The debate on Afghanistan would be distorted if it failed to take account of the real facts of the internal situation.
42.	Our wish is that the countries of that sub region may surmount their differences so as to act in concert and thus create a climate of understanding indispensable to all. That is also our attitude regarding the situation in South East Asia; we indeed applaud the efforts being made by the Governments of the People's Republic of Kampuchea, Viet Nam and Laos to establish relations of good neighbourliness and thus promote peace throughout the region. The peoples of Kampuchea, Viet Nam and all the countries of the region, after so many years of wars and destruction, need international solidarity and an environment of peace to devote themselves to the task of national reconstruction. It is regrettable to note that, at a time when the internal situation in Kampuchea is improving and economic and social life is starting to be organized after a painful period of devastation and genocide, that country is not represented in this hall by those who really hold effective power there.
43.	We cannot fail to express our solidarity with the people of South Korea and to say how encouraged we are by the popular struggle going on there. It is the struggle of a people against dictatorship and oppression, and for a happier, more harmonious life to which it is only just to aspire. We support the proposals for a peaceful reunification of the two Koreas.
44.	There are situations in which recent history should convince us that solutions should be found that are satisfactory to all. Such is the case in the Middle Last. The failure of the Camp David agreements reasonably confirms the correctness of our position: those agreements, which deliberately becloud the essential issue—the existence of the Palestinian people—cannot be viable, effective or lasting. Once more, there can be no guaranteed peace in the region without the participation of the Palestine Liberation Organization [PLO] in any process dealing with the fate of the Palestinian people. The idea of the resumption of negotiations should be dominated by that decisive factor. Otherwise, no possible solution to that problem can be positive or effective.
45.	The United Nations has just held its eleventh special session devoted to the new International Development Strategy for the Third United Nations Development Decade and to international cooperation. In other words, once again we have discussed the establishment of the new international economic order. We must face disappointment, unfortunately, because the Third United Nations Development Decade will be very much like the previous ones, the failure of which is well known to all Members of our Organization. The rich countries would still have us believe that the origin of the entire present crisis resides in the insurmountable energy crisis. We should not be misled by that. The current economic crisis cannot be overcome without the necessary structural changes, in which the most realistic approach is that advocated by the Group of 77 in the global negotiations.
46.	Hence the current deadlock in the North South dialogue will not be broken unless due account is taken of the discernible need for change in the balance of trade relations, tilt monetary and financial disorder and the disarray in the raw materials market. The United Nations must absolutely be granted the competence and necessary political authority to achieve success in the negotiations. Regional organizations also can provide necessary support for the formulation of specific data concerning the various parts of the world. Regarding the African continent, the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa represents for Africans the basis of their plans for endogenous and self-sustaining development. For Africa, outside of the conventional circuits, it is a question of a new approach in its dealings with the surrounding world. By that, Africans mean taking their destiny into their own hands and thus contributing to the establishment of a new international economic order acceptable to all.
47.	Finally, the disastrous economic situation has been complicated by the increased tension in the field of international security, which is evermore rife. The cold war is worse now than ever; the arms race more frenetic than ever, blithely swallowing up, according to official estimates, the astronomical sum of $ I million a minute. This is even more disquieting, given the outbreak of new and serious scattered conflicts, with the constant threat of fearsome foreign intervention. It is time we followed up the recommendations of the tenth special session, devoted to disarmament and that the great Powers resolutely committed themselves to proceed to general and complete disarmament under international control, beginning with nuclear disarmament. We wish to reiterate here our support for the principle of declaring the Indian Ocean a zone of peace, free of all threats, in order to guarantee the security of that nerve centre of the world.
48.	This survey of the state of the world may well induce pessimism. Colonialism, imperialism, apartheid and all other forms of domination and exploitation of peoples considerably delay the advent of a world based on justice, freedom, peace and progress.
49.	Poverty, misery and underdevelopment should not be natural phenomena to which the majority of mankind must become accustomed for an indefinite period.
50.	General and complete disarmament would make it possible to free the necessary resources and energies for social and economic development. It is imperative and urgent to halt the arms race and to put an end to the tension resulting from it in order to accelerate the establishment of a new world economic order.
51. By trusting the goodwill of peoples and cultivating solidarity in the face of present difficulties, mankind can triumph. Thus, once more, my country reaffirms its faith in the United Nations and its Charter, which remains the perfect instrument through which we can overcome existing contradictions and bring about a world free from violence and conflicts, which are useless to mankind.
